UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 17, 2012 UNITED STATES ANTIMONY CORPORATION (Exact name of registrant as specified in its charter) Montana 33-00215 81-0305822 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) P.O. Box 643 Thompson Falls, Montana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (406) 827-3523 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events U.S ANTIMONY SCHEDULES ROAD SHOW 15 October, 2012.Thompson Falls, Montana. United States Antimony Corporation (“USAC”, NYSE MKT “UAMY”) has scheduled a “non-deal” road show to increase its market awareness among institutional investors and “sell side” research analysts. · November 11-12 Boston, Massachusetts · November 13 Greenwich, Connecticut · November 14 New York, New York · November 15 Toronto, Canada · November 16 Chicago, Illinois (morning) · November 16 San Francisco, California (afternoon) Additionally, USAC plans to issue an operational up-date shortly on its growth phase detailing recent developments on its Los Juarez antimony, silver and gold deposit as well as its expanding raw material supply, milling capacity and smelting capacity. USAC is a fully integrated producer of antimony products with operations in Montana andMexico. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNITED STATES ANTIMONY CORPORATION Date: October 17, 2012 By: /s/John C. Lawrence John C. Lawrence President, Director and Principal Executive Officer 2
